NO. 12-19-00371-CR

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

 JASON ELFARR,                                                §   APPEAL FROM THE
 APPELLANT

 V.                                                           §   COUNTY COURT

 THE STATE OF TEXAS,
 APPELLEE                                                     §   ANDERSON COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellant, Jason Elfarr, filed a motion to dismiss this appeal. In the motion, he states that
he no longer wishes to pursue this appeal. The motion is signed by Appellant and his counsel. No
decision has been delivered in this appeal. Accordingly, Appellant’s motion to dismiss is granted,
and the appeal is dismissed. See TEX. R. APP. P. 42.2(a).
Opinion delivered January 31, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          JANUARY 31, 2020


                                         NO. 12-19-00371-CR


                                        JASON ELFARR,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                    Appeal from the County Court
                          of Anderson County, Texas (Tr.Ct.No. 65100A)

                    THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed, and
that the decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.